COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Joseph W. Peine v. Elite Airfreight, Inc., and Advanced Logistics
                          Services, Inc.

Appellate case number:    01-14-00860-CV

Trial court case number: 2008-61097

Trial court:              189th District Court of Harris County

       Appellee, Elite Airfreight, Inc., has filed an agreed motion to seal the brief of appellant,
Joseph W. Peine. In the underlying case, the trial court signed an order sealing court records,
including “the transcript of the bill of exception made by Plaintiff” and “the exhibits to that bill
of exception . . . .” See TEX. R. CIV. P. 76a. Appellee requests that we seal the appellant’s brief,
which contains references to portions of the record that the trial court ordered sealed. The motion
includes a certificate of conference stating that the parties agree to the requested relief.

        We grant appellee’s motion and direct the Clerk of this Court to seal the Brief for
Appellant, filed on April 22, 2015. See R.V.K. v. L.L.K., 103 S.W.3d 612, 614 (Tex. App.—San
Antonio 2003, no pet.) (noting appellate court ordered clerk to seal parties’ briefs that were
replete with references to and copies of portions of record ordered sealed by trial court); cf.
Navasota Resources, L.P. v. First Source Tex., Inc., 206 S.W.3d 791, 794 (Tex. App.—Waco
2006, no pet.) (Gray, C.J. dissenting) (citing Tindall v. Nationsbank of Tex., N.A., No. 05-97-
01843-CV, 1998 WL 324731, at *1 (Tex. App.—Dallas June 22, 1998, no pet.) (not designated
for publication)) (stating appellate court may seal record on agreed motion when trial court has
ordered records sealed but dissenting from order sealing brief when record did not indicate that
trial court sealed records under rule 76a).

       It is so ORDERED.

Judge’s signature: _/s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: June 9, 2015